COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Larry Joe Clowers Jr. v. Kathleen Ann Dawson

Appellate case number:    01-22-00173-CV

Trial court case number: 2018-84453

Trial court:              189th District Court of Harris County

         On May 9, 2022, appellant, Larry Joe Clowers Jr., and appellee, Kathleen Ann Dawson,
filed a Joint Motion to Abate Appeal for 30 Days to Finalize Settlement. The motion is granted.
This appeal is ABATED, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket 30 days from the date of this order or
upon further order of the Court.

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: May 19, 2022